                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


STEVE L. TRATTNER,

                    Petitioner,
                                                 Case No. 20-cv-208-pp
      v.

LIZZIE TEGELS,

                    Respondent.


ORDER DISMISSING HABEAS PETITION AS UNAUTHORIZED SECOND OR
SUCCESSIVE PETITION (DKT. NO. 1) DISMISSING CASE AND DECLINING
          TO ISSUE A CERTIFICATE OF APPEALABILITY


      On February 10, 2020, the petitioner, through counsel, filed a petition

for writ of habeas corpus under 28 U.S.C. §2254, challenging his 2006

conviction in Ozaukee County Circuit Court for first-degree reckless homicide.

Dkt. No. 1 at 1; see also State of Wisconsin v. Steve L. Trattner, Ozaukee

County Case Number 2006CF000027, available at:

https://www.wcca.wicourts.gov/. The petitioner admits that this is his second

federal §2254 petition but asks “that this Court determine that although this is

a second petition, it is not barred pursuant to Panetti, supra, because the

claims were unripe.” Dkt. No. 1 at 13.

      This order screens the petition under Rule 4 of the Rules Governing

Section 2254 Cases and dismisses it as a second or successive petition which

the Seventh Circuit has not authorized him to file. The court declines to a

certificate of appealability.

                                         1

           Case 2:20-cv-00208-PP Filed 07/16/20 Page 1 of 14 Document 6
I.    Background

      In January 2006, the State of Wisconsin charged the petitioner with first-

degree reckless homicide. Dkt. No. 1 at 3; State v. Trattner, Ozaukee Case No.

2006CF000027, available at https://www.wcca.wicourts.gov/. Attorney

Michael Fitzgerald represented the petitioner in the trial court and in June

2006, the petitioner plead no contest to the charge. Id. The circuit court judge

found the petitioner guilty and on September 6, 2006, sentenced him to thirty-

five years of initial confinement followed by ten years supervision. Id. The court

entered judgment two days later. Dkt. No. 1 at 3.

      The petitioner, represented by Attorney Robert Henak, filed a direct

appeal on May 14, 2007, arguing that (a) the trial court relied on inaccurate

information at sentencing; (b) the sentence inappropriately punished the

petitioner for a mental condition over which he had no control; and (c) the trial

judge failed to explain why the sentence imposed was the minimum sentence

necessary. Id. at 4. After the Court of Appeals affirmed the sentence, the

Wisconsin Supreme Court denied the petition for review on November 20,

2008. Id.

      On January 25, 2010, the petitioner, through Attorney Henak, filed a

motion for post-conviction relief under Wis. Stat. §974.06. Id. at 5. The §974.06

motion argued that the petitioner had not knowingly, voluntarily and

intelligently entered his plea. Id. The trial court denied the motion as

procedurally barred because the petitioner had not challenged the




                                         2

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 2 of 14 Document 6
voluntariness of his plea on direct appeal; on April 6, 2011, the Wisconsin

Court of Appeals affirmed. Dkt. No. 2-2.

      Several months later, the petitioner—still represented by attorney

Henak—filed a petition for writ of habeas corpus in the Eastern District of

Wisconsin. See Trattner v. Pollard, Case No. 11-cv-886-JPS (E.D. Wis. Sept. 20,

2011). The petition alleged that the petitioner’s no-contest plea was not

knowingly, voluntarily and intelligently entered. Id. at Dkt. No. 1, p. 7. On July

31, 2012, Judge J.P. Stadtmueller denied the petition, finding that the

petitioner had procedurally defaulted on the claim. Id. at Dkt. No. 13.

      Four years later, on July 5, 2016, the petitioner, through attorney Lew

Wasserman (who represents the petitioner in this habeas case), filed a second

Wis. Stat. §974.06 motion alleging ineffective assistance of trial counsel and

ineffective assistance of appellate/post-conviction counsel for failing to assert

trial counsel’s ineffectiveness. Id. The circuit court “denied [the motion] without

a hearing as procedurally barred” and the Supreme Court denied the

petitioner’s petition for review on February 14, 2019. Id.

      This second federal petition followed. Each of the “grounds for relief” in

the petition asserts a different argument regarding the ineffective assistance of

the petitioner’s appellate counsel, Attorney Henak; the court observes that

while the petitioner lists four grounds, they assert a single claim. Dkt. No. 1 at

7-9; see Peoples v. United States, 403 F.3d 844, 848 (7th Cir. 2005)

(“ineffective assistance of counsel is a single ground for relief no matter how

many failings the lawyer may have displayed.”). The petitioner advances four

                                         3

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 3 of 14 Document 6
arguments detailing Attorney Henak’s purported failings: (1) failure to argue

that trial counsel was ineffective, dkt. no. 1 at 7; (2) failure to argue that the

plea was not based on sufficient facts and failure to argue that petitioner

should have been allowed to withdraw his plea, dkt. no. 1 at 8; (3) failure to

allege that trial counsel was ineffective for not moving to suppress statements

from a custodial interview, id. at 9; and (4) failure to allege an insufficient

factual basis for plea in the two prior post-conviction motions, id.

      Normally, the court would start by “screening” a §2254 petition under

Rule 4 of the Rules Governing §2254 proceedings, which states that

      [i]f it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

Rule 4, Rules Governing §2254 Proceedings. A district court must allow a

habeas petition to proceed unless it is clear that the petitioner is not entitled to

relief. At the screening stage, a district court expresses no view as to the merits

of any of the petitioner’s claims. Rather, it reviews the petition and exhibits to

determine whether the petitioner alleges that he is in custody in violation of the

“Constitution or laws or treaties of the United States.” 28 U.S.C. §22554(a).

      But the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

carves out certain petitions that the court need not screen. AEDPA says that a

federal district court need not entertain an inquiry into the legality of a

petitioner’s detention if a federal court has already determined the legality of

that detention in a prior application for writ of habeas corpus. 28 U.S.C.
                                          4

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 4 of 14 Document 6
§2244(a). To enforce this provision, AEDPA requires petitioners who wish to file

a “second or successive” federal habeas petition to first obtain authorization

from the applicable court of appeals before filing the petition in the district

court. 28 U.S.C. §2244(b)(3)(A). “Section 2244(b)(3)(A) ‘is an allocation of

subject matter jurisdiction to the court of appeals. A district court must

dismiss a second or successive petition, without awaiting any response from

the government, unless the court of appeals has given approval for the filing.”

In re Page, 170 F.3d 659, 661 (7th Cir. 1999) (quoting Nunez v. United States,

96 F.3d 990, 991 (7th Cir. 1996) (emphasis in Page)).

      The Supreme Court has held that AEDPA’s “second or successive”

language does not refer to all §2254 petitions filed second or successively in

time, “even when the later filing addresses a state-court judgment already

challenged in a prior §2254 application.” Panetti v. Quarterman, 551 U.S. 930,

944 (2007). Panetti was a death penalty case, in which the State acknowledged

that a prisoner’s claim that his competency proceedings were constitutionally

inadequate under Ford v. Wainwright, 477 U.S. 399 (1986) “as a general

matter, [is] not ripe until after the time has run to file a first federal habeas

petition.” Id. at 943. This is because Ford claims “turn[] on ‘the mental state of

the petitioner at the time of execution,’” and because a federal habeas petition

must be filed within a year of the judgment becoming final, the claim will not

be ripe at that time because, a year after the judgment is final, “‘the execution

is years away.’” Flores-Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2015)

(quoting Tompkins v. Sec’y, Dep’t of Corr., 557 F.3d 1257, 1260 (11th Cir.

                                          5

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 5 of 14 Document 6
2009)). Noting that this fact presented death-row prisoners who wanted to

challenge their competence to stand execution with a Hobson’s choice of either

foregoing the opportunity to file a Ford claim in federal court or raising the

claim in a first federal habeas before it was ripe, Panetti, 551 U.S. at 943, the

Panetti Court recounted that in Stewart v. Martinez-Villareal, 523 U.S. 637,

643 (1998), it had held that “in light of the particular circumstances presented

by a Ford claim, it would treat the two filings as a single application,” Panetti,

551 U.S. at 945. The Panetti Court held that “[t]he statutory bar on ‘second or

successive’ applications does not apply to a Ford claim brought in an

application filed when the claim is first ripe.” Id. at 947.

       The Seventh Circuit has applied the notion of “ripeness” outside of the

context of a Ford competency motion in a death penalty case. In Flores-

Ramirez, the court considered a petitioner who’d filed his first federal habeas

petition in 2006. After filing that first petition, the petitioner discovered “that

his interpreter at trial ha[d] failed certification tests and ha[d] been declared

ineligible for state compensation for his services.” Flores-Ramirez, 811 F.3d at

863. After seeking state postconviction relief on that issue, the petitioner

returned to federal court. Id. While the district court found that two of the

petitioner’s claims were based on factual predicates—“the interpreter’s lack of

certification—‘existed at the time he filed his prior petition,’” it concluded that

the factual predicates of his third claim—relating to procedural errors during

the state postconviction proceedings—had not. Id. at 864. The district court

concluded that that one claim could not have been presented in the 2006

                                          6

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 6 of 14 Document 6
habeas petition and required the respondent to answer. Id. The district court

found the claims relating to the interpreter to be “barred as successive.” Id.

      On appeal, the Seventh Circuit explained that

      [w]hen discerning whether a second-in-time petition is successive,
      courts must be “[c]areful to distinguish genuinely unripe claims
      (where the factual predicate that gives rise to the claim has not yet
      occurred) from those in which the petitioner merely has some excuse
      for failing to raise the claim in his initial petition (such as when
      newly discovered evidence supports a claim that the petitioner
      received ineffective assistance of counsel); only the former class of
      petitions escapes classification as “second or successive.”

Flores-Ramirez, 811 F.3d at 865 (quoting United States v. Obeid, 707 F.3d 898,

902 (7th Cir. 2013)). See also, Obeid, 707 at 902 (“[a] petition or motion based

on a claim that did not become ripe any earlier than until after the adjudication

of the petitioner’s first petition or motion is not ‘second or successive’ within

the meaning of Sections 2244 and 2255(h).”).

      The Seventh Circuit agreed with the district court that the petitioner’s

claims about the interpreter were barred, because “the factual predicates for

these claims—that the interpreter was incompetent and that his attorney

should have objected—existed and were discoverable at the time of his first

petition.” Id. The court noted that the petitioner “simply ha[d] an excuse for

why he failed to raise the issue.” Id. As to the third claim—the petitioner’s

claim that he didn’t get a fair hearing on the postconviction motion about the

interpreter—the Seventh Circuit agreed with the district court that that claim

was not ripe when the petitioner had filed the first federal habeas in 2006,

because the allegedly unfair hearing hadn’t yet taken place when he filed the

first habeas. Id. at 866.
                                         7

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 7 of 14 Document 6
      The petitioner admits that this is his second federal habeas petition, but

instead of asking the Seventh Circuit for leave to file a second or successive

petition as §2244(b)(3)(A) requires, he just filed the petition, along with a

“jurisdictional memorandum” explaining why he believes the court nonetheless

has jurisdiction to rule on the petition. Dkt. No. 4. The petitioner recounts that

Attorney Henak represented him in his direct appeal, his state post-conviction

motions and his first federal habeas case, and describes Attorney Henak as

having “embarked on a 7-year-long odyssey of various challenges . . . .” Id. at 1.

The petitioner describes Henak as being “undeterred” by losing “a second

round of postconviction motions and appeal and Petition for Review in the

Wisconsin Supreme Court.” Id. at 1, 2. Noting that the Court of Appeals found

the claims raised in the second round of state post-conviction motions to be

procedurally barred, the petitioner opines that it was “unsurprising” that the

federal district court found the same claims procedurally barred and denied a

certificate of appealability. Id. at 2. The petitioner asserts that “[a]t no time and

in no pleading did Attorney Henak allege that trial counsel, Attorney Fitzgerald,

was ineffective.” Id. The petitioner says that “[t]he opportunity to do that

without triggering concerns of procedural default was in the first s. 974.06

Motion,” but he says that Attorney Henak “could not have brought that claim

as [the petitioner’s] postconviction counsel because to do so would have

required a claim that Attorney Henak was ineffective in failing to bring that

claim in the direct appeal process.” Id. The petitioner says that “[c]hallenging




                                          8

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 8 of 14 Document 6
his own effectiveness is not something Attorney Henak could have been

expected to do.” Id.

      Against this backdrop, the petitioner argues that his claims that his trial

counsel (Attorney Fitzgerald) and his “postconviction” counsel (Attorney Henak)

were ineffective “were not ‘ripe’ under AEDPA.” Id. at 3. In support of this

assertion, he cites Martinez-Villareal, 523 U.S. 637, 640 (1998); Poland v.

Stewart, 41 F. Supp. 2d 1037, 1039, n.3 (D. Ariz. 1999) (a death penalty case

involving a Ford claim) and Schomhorst v. Anderson, 77 F. Supp. 2d 944, 949

(S.D. Ind. 1999) (a death penalty case involving a Ford claim). Id. at 3. He

proclaims that while the instant petition is “numerically his second,” it is “not a

‘second or successive’ challenge to his conviction and confinement,” asserting

that the “unity (until the concurrently subject postconviction motion and state

court appeal) of [his] prior postconviction and federal habeas counsel means

jurisdiction of this Petition is not controlled by In re Page, 179 F.3d 1024,

10265 (7th Cir. 1999) . . . .” Id.

      The petitioner says that Martinez v. Ryan, 566 U.S. 1 (2012), Trevino v.

Thaler, 569 U.S. 413 (2013) and Lombardo v. United States, 860 F.3d 547, 551

(7th Cir. 2017) support the conclusion that the current petition is not a

“second or successive” one. Id. While he did not cite the case in his

“jurisdictional memo,” the petitioner also cited Panetti in support of his

argument.

      Despite four pages of florid prose, the petitioner’s argument boils down to

an assertion that Attorney Henak provided ineffective assistance of counsel to

                                         9

         Case 2:20-cv-00208-PP Filed 07/16/20 Page 9 of 14 Document 6
the petitioner in the federal habeas petition filed in January 2011, and

therefore that the 2011 petition should not “count” as a first petition. But

“[p]risoners do not have a constitutional right to counsel in prosecuting a

collateral attack, and so the shortcomings of lawyers at this stage fall on the

prisoner himself . . . .” Cannon v. U.S., 326 Fed. App’x 393, 395 (7th Cir.

2009). Congress said it right in §2254: “The ineffectiveness or incompetence of

counsel during Federal or State collateral post-conviction proceedings shall not

be a ground for relief in a proceeding arising under section 2254.” 28 U.S.C.

§2254(i). Even if Attorney Henak did provide ineffective assistance of counsel to

the petitioner during his state postconviction proceedings or during his 2011

federal habeas proceeding—and the court is not finding that he did—that would

not give this court jurisdiction over a clearly second or successive petition.

      The petition also alleges, in an elliptical fashion, that Attorney Henak

provided ineffective assistance on direct appeal and in the state postconviction

proceedings, and argues that these claims did not become ripe until after the

first habeas petition had been decided and Henak’s representation ended. Dkt.

No. 1 at 7-11. The factual predicate for those claims—like the factual predicate

for the petitioner’s claims in Flores-Ramirez regarding the competence of his

interpreter—existed when the plaintiff filed his first petition in 2011. While the

petitioner has “some excuse for failing to raise the claim in his initial petition,”

Obeid, 707 F.3d at 902—Attorney Henak’s alleged inability to label himself

ineffective—that does not render the claim unripe. The direct appeal concluded

in 2008 and the state post-conviction process concluded in 2011, several

                                         10

        Case 2:20-cv-00208-PP Filed 07/16/20 Page 10 of 14 Document 6
months before the filing of the first §2254 petition. The factual predicate to the

petitioner’s current habeas claims occurred and was “ripe” in the AEPDA sense

before the filing of the first §2254 petition.

      The petitioner cites only one case that discusses ripeness of habeas

claims outside of the Ford context: Crouch v. Norris, 251 F.3d 720 (8th Cir.

2001). The court first notes that the petitioner in Crouch asked the Eighth

Circuit for leave to file a second or successive petition, 251 F.3d at 722—

something the petitioner did not do here. But more important, the Eighth

Circuit’s conclusion that the petitioner’s claim was not ripe squares completely

with the Seventh Circuit’s reasoning in Flores-Ramirez and Obeid. The Eighth

Circuit found the petitioner’s claim that the state had violated his

constitutional rights in denying him parole was not “ripe” when he filed his first

petition attacking his convictions, because, since his parole had not yet been

denied at the time he filed his first petition, he could not have raised his

parole-related claims in that first petition. Id. at 724. The petitioner in this case

could have raised his claims of ineffective assistance of trial counsel in his

2011 petition. All the events that form the basis of the claims had occurred as

of 2011.

      The petitioner’s claim that Martinez v. Ryan supports his argument has

no merit. Martinez held that “[w]here, under state law, claims of ineffective

assistance of trial counsel must be raised in an initial-review collateral

proceeding, a procedural default will not bar a federal habeas court from

hearing a substantial claim of ineffective assistance at trial if, in the initial-

                                          11

        Case 2:20-cv-00208-PP Filed 07/16/20 Page 11 of 14 Document 6
review collateral proceeding, there was no counsel or counsel int that

proceeding was ineffective.” Martinez, 566 U.S. at 17. If this were not a second

or successive petition (or if the Seventh Circuit had given the petitioner leave to

file it), Martinez might be helpful to the petitioner in defeating a claim of

procedural default on his ineffective-assistance-of-trial-counsel claims. But it

has nothing to do with whether this court has jurisdiction over this second or

successive petition, or with the petitioner’s strained ripeness argument. The

same is true of Trevino, 569 U.S. at 429, which held that “where . . . state

procedural framework, by reason of its design and operation, makes it highly

unlikely in a typical case that a defendant will have a meaningful opportunity

to raise a claim of ineffective assistance of trial counsel on direct appeal, our

holding in Martinez applies . . . .”

      Nor does Lombardo have any relevance to the petitioner’s second-or-

successive argument. In Lombardo, the petitioner argued that the Seventh

Circuit should create an exception to the “exceptional circumstances”

requirement for applying the equitable tolling doctrine to save time-barred

petitions. Lombardo, 860 F.3d at 555. The Seventh Circuit, in an en banc

decision, rejected that argument. Id. at 561.

      Because this §2254 petition is a second and successive petition, the

petitioner needs to obtain authorization from the Seventh Circuit Court of

Appeals before this court can exercise jurisdiction and consider the merits. 28

U.S.C. §§2244(a), (b); see also Suggs v. United States, 705 F.3d 279, 282 (7th

Cir. 2013 (“Without authorization from the court of appeals, the district court

                                         12

        Case 2:20-cv-00208-PP Filed 07/16/20 Page 12 of 14 Document 6
has no jurisdiction to hear the [successive] petition.”). Because the petitioner

has not obtained such authorization from the Seventh Circuit, the court has no

jurisdiction and must dismiss the petition.1

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because it finds that reasonable jurists courts not debate that

the petition is a second or successive petition and that the petitioner filed it

without obtaining authorization from the Seventh Circuit Court of Appeals.




1 While the court has no jurisdiction to rule on the petition, the court can’t help
but note that the petitioner filed this petition in February 2020. The petitioner’s
2006 conviction appears to have become “final” for purposes of federal habeas
review in November 2008—over eleven years earlier. AEDPA imposes a one-year
statute of limitations for filing a federal habeas petition. 28 U.S.C. §2244(d).
The petitioner did not ask for the court to apply equitable tolling or advocate
that AEDPA’s time clock start at a time other than when his conviction became
“final” under 28 U.S.C. §2244(d)(1)(A).
                                        13

        Case 2:20-cv-00208-PP Filed 07/16/20 Page 13 of 14 Document 6
IV.   Conclusion

      The court DISMISSES the petition for writ of habeas corpus as a second

or successive petition. Dkt. No. 1

      The court DECLINES TO ISSUE a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 16th day of July, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                      14

        Case 2:20-cv-00208-PP Filed 07/16/20 Page 14 of 14 Document 6
